DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on September 8, 2021 in response to the previous Non-Final Office Action (06/08/2021) is acknowledged and has been entered.
Claims 1 – 17 pending
Claims 4 – 9 withdrawn.

Applicant’s amendment overcomes the following objections/rejections in the last Office Action:
Objection to Specification

Response to Arguments
Applicant's arguments filed September 8, 2021 have been fully considered but they are not persuasive. 
Applicant submits that (1) Yoshida fails to disclose an image sensor including "an A/D converter that converts image signals output from the plurality of light receiving units to image data," and "a compressor that compresses the image data by a unit of a predetermined pixel block, which is a part of the plurality of light receiving units; and an output unit that outputs compressed image data from the image sensor," as recited in 
Examiner respectfully disagrees.
Re argument (1), Yoshida teaches all of the features of claim 1 including A/D conversion and compression of image date. It seems that Applicant is asserting that Yoshida does not disclose that the pixels, ADC and compressor are not all on the same chip, as described in the Applicant’s specification. However, this feature is not actually claimed. The claim language fails to specifically require the pixels, ADC and compressor to be on the same chip, it only requires that an image sensor include these features. In Yoshida, the image sensor would be constituted by a combination of the CCD, preprocessing circuit 7 and compression circuit 19.
In response to applicant's argument (2) that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., realize downsizing the image sensor) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim language fails to specifically require the pixels, ADC and compressor to be on the same chip, it only requires that an image sensor include these features. In Yoshida, the image sensor would be constituted by a combination of the CCD, preprocessing circuit 7 and compression circuit 19.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida (US 2007/0058947).
Regarding claim 1, Yoshida discloses an imaging apparatus comprising: (a) an image sensor (CCD) including, a plurality of light receiving units disposed in rows and columns (¶44); an A/D converter (7) that converts image signals output from the plurality of light receiving units to image data (¶46: preprocessing circuit 7 further causes an AGC (automatic gain control) circuit to correct the levels of the color signals using the gains designated by the CPU 5, and coverts the corrected signals from analog to digital format before outputting the converted signals); a compressor (19) that compresses the image data by a unit of a predetermined pixel block, which is a part of the plurality of light receiving units (¶51,53,63: picture data retrieved from the memory 21 is compressed by the compressing expanding circuit 19); and an output unit that outputs The compressed picture data and thumbnail image data thus prepared are written to the user-predetermined memory card 17 or optical disk 27 by way of the random access memory 30, or are output to the outside via the interface 28 or 29); and (b) a processor (5) including: an input unit that input the compressed image data output from the image sensor (¶63, 69: With the recording medium entered and accepted, the CPU 5 detects still picture files from the memory card 17 or optical disk 27 or from a connected entity through the interface 28 or 29. The names of the detected still picture files are displayed on the LCD 18. When the user gives an instruction to view index pictures in menu form, the CPU 5 causes the picture data representative of thumbnail images to be loaded successively into the random access memory 30 through the interface 24, 28 or 29); a first data processor (16) in which a frame of the compressed image data undergoes thinning processing by the unit of the predetermined pixel block (¶63: compressed data is  reduced in resolution by the resolution conversion circuit 16 to generate thumbnail image data); a first data decompressor (19) that decompresses outputs of the first data processor (¶69: When the user gives an instruction to view index pictures in menu form, the CPU 5 causes the picture data representative of thumbnail images to be loaded successively into the random access memory 30 through the interface 24, 28 or 29. The loaded picture data is transferred to the digital signal processor 8 so as to be expanded successively by the compressing expanding circuit 19); and a first image processor that carries out a predetermined processing on outputs of the first data decompressor (¶56,69: the thumbnail images are corrected by the resolution conversion circuit 16 to a resolution fit for a successive menu-form display on the LCD 18).
resolution conversion circuit 16 under control of the CPU 10 reduces the horizontal-direction resolution in the picture data obtained from the YUV conversion circuit 15).

Regarding claim 3, Yoshida discloses all of the aforementioned limitations of claim 1. Yoshida also teaches wherein the first image processor includes a first developing unit (¶56, 69 the thumbnail images are corrected by the resolution conversion circuit 16 to a resolution fit for a successive menu-form display on the LCD 18).

Regarding claim 10, Yoshida discloses all of the aforementioned limitations of claim 1. Yoshida also teaches further comprising a data storage unit (21) for temporarily storing the compressed data output from the image sensor (¶63: place the processed picture data with the user-predetermined resolution into the memory 21 for temporary storage).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 11 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Takeda (US 2018/0109802).
Regarding claim 11, Yoshida discloses all of the aforementioned limitations of claim 1. Yoshida fails to explicitly disclose wherein the compressor irreversibly compresses an output from the A/D converter by the unit of the predetermine pixel block arranged in a row direction.
	In the same field of endeavor, Takeda teaches using a DPCM calculation unit 301 is configured to include a delay circuit and a subtractor for one pixel. Upon receiving the local decoded image output from the loop filter 211 of the first image coding unit 101, the DPCM calculation unit 301 calculates, for each pixel, the difference value between adjacent pixels using, as predicted values, the pixel values of adjacent pixel data, and outputs the calculated value to the variable-length coding unit 302 of the succeeding stage. The variable-length coding unit 302 performs coding by a predetermined variable-length coding method for the difference value between the adjacent pixels acquired from the DPCM calculation unit 301, and stores the coded data in the frame memory 103 in a unit of a predetermined number of pixels (¶38). In light of the teaching of Takeda, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Takeda’s configuration in Yoshida system because an artisan of ordinarily skill would recognize that this would result in decreased bandwidth requirements and reduction of required bits.



	In the same field of endeavor, Takeda teaches using a DPCM calculation unit 301 is configured to include a delay circuit and a subtracter for one pixel. Upon receiving the local decoded image output from the loop filter 211 of the first image coding unit 101, the DPCM calculation unit 301 calculates, for each pixel, the difference value between adjacent pixels using, as predicted values, the pixel values of adjacent pixel data, and outputs the calculated value to the variable-length coding unit 302 of the succeeding stage. The variable-length coding unit 302 performs coding by a predetermined variable-length coding method for the difference value between the adjacent pixels acquired from the DPCM calculation unit 301, and stores the coded data in the frame memory 103 in a unit of a predetermined number of pixels (¶38). In light of the teaching of Takeda, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Takeda’s configuration in Yoshida system because an artisan of ordinarily skill would recognize that this would result in decreased bandwidth requirements and reduction of required bits.

Regarding claim 13, Yoshida in view of Takeda discloses all of the aforementioned limitations of claim 12. Takeda also teaches wherein the compressor includes a coding unit for coding outputs of the DPCM processor (¶38: DPCM calculation unit 301 calculates, for each pixel, the difference value between adjacent pixels using, as predicted values, the pixel values of adjacent pixel data, and outputs the calculated value to the variable-length coding unit 302 of the succeeding stage. The variable-length coding unit 302 performs coding by a predetermined variable-length coding method for the difference value between the adjacent pixels acquired from the DPCM calculation unit 30).

Regarding claim 14, Yoshida in view of Takeda discloses all of the aforementioned limitations of claim 13. Takeda also teaches wherein the compressor includes a compression ratio adjusting unit for adjusting a compression ratio of data output from the coding unit (fig. 5; ¶24, 56: the compression ratio acquisition unit 105 calculates a compression ratio for each frame).

Regarding claim 15, Yoshida in view of Takeda discloses all of the aforementioned limitations of claim 14. Takeda also teaches wherein the compression ratio adjusting unit adjusts the compression ratio so that the compression ratio becomes within a predetermined range (fig. 5; ¶24; 56-58: Based on data sizes before and after compression when the second image coding unit 102 performs lossless compression of the reference image, as described above, the compression ratio acquisition unit 105 calculates a compression ratio for each frame).

Regarding claim 16, Yoshida in view of Takeda discloses all of the aforementioned limitations of claim 13. Takeda also teaches wherein the coding unit includes a Golomb coding unit (¶38: ariable-length coding method includes Huffman coding, Golomb coding).
	Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Ueki et al. (US 2015/0281539).
Regarding claim 17, Yoshida discloses all of the aforementioned limitations of claim 1. Yoshida fails to explicitly disclose wherein the image senor includes a plurality of substrates that forms a multilayered structure, wherein the light receiving unit and the compression unit are respectively arranged in different substrates. 
	In the same field of endeavor, Ueki teaches a image pickup element 100 may be an integrated module (also referred to as a large scale integration (LSI) chip) obtained by forming the semiconductor substrates 101 and 102 in a multilayer structure wherein the semiconductor substrates 101 and 102 form a multilayer structure including an ADC and compressor (fig. 1; ¶59). In light of the teaching of Ueki, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Ueki’s configuration in Yoshida’s system because an artisan of ordinarily skill would recognize that this would result in a circuit having a larger size while minimizing a cost increase.

	Claims 1 – 3, 10, 12 – 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ueki et al. (US 2015/0281539) in view of Yoshida.
Regarding claim 1, Ueki discloses an imaging apparatus comprising: (a) an image sensor (100) including, a plurality of light receiving units (111) disposed in rows and columns (¶61, 89); an A/D converter (112) that converts image signals output from the plurality of light receiving units to image data (¶62: performs analog-digital conversion for each pixel signal supplied from the light-receiving section 111 to create digital pixel data); a compressor (113) that compresses the image data by a unit of a creates coded data by compressing the image data (raw data) supplied from the A/D conversion section 112 using a predetermined method); and an output unit (114) that outputs compressed image data from the image sensor (¶71: outputs the coded data supplied from the compression section 113 to an external side of the image pickup element 100); and (b) a processor (130) including: an input unit (131) that input the compressed image data output from the image sensor (¶73: supplies the obtained coded data to the decompression section 132); a first data decompressor (132) that decompresses outputs (¶74: decompresses the coded data supplied from the input section 131 using a method matching the compression method of the compression section 113 to recover the image data); and a first image processor (130) that carries out a predetermined processing on outputs of the first data decompressor (¶124: the image processing device 130 performs image processing for the image data obtained through the processing of step S142). Ueki fails to explicitly disclose a first data processor in which a frame of the compressed image data undergoes thinning processing by the unit of the predetermined pixel block.
	In the same field of endeavor, Yoshida teaches compressed data is reduced in resolution by the resolution conversion circuit 16 to generate thumbnail image data (¶63). In light of the teaching of Yoshida, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Yoshida’s configuration in Ueki’s system because an artisan of ordinarily skill would recognize that this would result in a system with increased speed and recording capacity.

Regarding claim 2, Ueki et al. in view of Yoshida discloses all of the aforementioned limitations of claim 1. Yoshida also teaches wherein the unit of the predetermined pixel block unit includes plurality of the light receiving units arranged in a row direction (¶49,53,54: resolution conversion circuit 16 under control of the CPU 10 reduces the horizontal-direction resolution in the picture data obtained from the YUV conversion circuit 15).

Regarding claim 3, Ueki et al. in view of Yoshida discloses all of the aforementioned limitations of claim 1. Yoshida also teaches wherein the first image processing unit includes a first developing unit (¶56, 69 the thumbnail images are corrected by the resolution conversion circuit 16 to a resolution fit for a successive menu-form display on the LCD 18).

Regarding claim 10, Ueki et al. in view of Yoshida discloses all of the aforementioned limitations of claim 1. Yoshida also teaches further comprising a data storage unit (21) for temporarily storing the compressed data output from the image sensor (¶63: place the processed picture data with the user-predetermined resolution into the memory 21 for temporary storage).

in the simplified compression, a compression method using a differential pulse code modulation (DPCM) scheme or a compression method using a 1-dimensional discrete cosine transform (DCT) scheme may be employed).

Regarding claim 13, Ueki et al. in view of Yoshida discloses all of the aforementioned limitations of claim 12. Ueki also teaches wherein the compressor includes a coding unit for coding outputs of the DPCM processor (figs. 2; ¶78-81: Golomb coding section 142 performs Golomb coding for each difference value supplied from the DPCM processing section 141).

Regarding claim 14, Ueki et al. in view of Yoshida discloses all of the aforementioned limitations of claim 13. Ueki also teaches wherein the compressor includes a compression ratio adjusting unit for adjusting a compression ratio of data output from the coding unit (fig. 2; ¶81: compression rate adjustment section 143 adjusts the compression rate of the coded data supplied from the Golomb coding section 142 to convert it into a predetermined compression rate. As a result, coded data is obtained by compressing the image data obtained by the light-receiving section 111 with a predetermined compression rate. A variable compression rate may be set).

Regarding claim 16, Ueki et al. in view of Yoshida discloses all of the aforementioned limitations of claim 13. Ueki also teaches  wherein the coding unit includes a Golomb coding unit (figs. 2; ¶78-81: Golomb coding section 142 performs Golomb coding for each difference value supplied from the DPCM processing section 141).
Regarding claim 17, Ueki et al. in view of Yoshida discloses all of the aforementioned limitations of claim 1. Ueki also teaches wherein the image senor includes a plurality of substrates that forms a multilayered structure, wherein the light receiving unit and the compression unit are respectively arranged in different substrates (fig. 1; ¶59: an image pickup element 100 may be an integrated module (also referred to as a large scale integration (LSI) chip) obtained by forming the semiconductor substrates 101 and 102 in a multilayer structure wherein the semiconductor substrates 101 and 102 form a multilayer structure including an ADC and compressor). 

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ueki et al. Yoshida in view of Takeda (US 2018/0109802).
Regarding claim 11, Ueki et al. in view of Yoshida discloses all of the aforementioned limitations of claim 1. The combination fails to explicitly disclose wherein the compressor irreversibly compresses an output from the A/D converter by the unit of the predetermine pixel block arranged in a row direction.
	In the same field of endeavor, Takeda teaches using a DPCM calculation unit 301 is configured to include a delay circuit and a subtractor for one pixel. Upon receiving the local decoded image output from the loop filter 211 of the first image coding unit 101, the DPCM calculation unit 301 calculates, for each pixel, the difference value between adjacent pixels using, as predicted values, the pixel values of adjacent pixel data, and outputs the calculated value to the variable-length coding unit 302 of the succeeding stage. The variable-length coding unit 302 performs coding by a predetermined variable-length coding method for the difference value between the adjacent pixels acquired from the DPCM calculation unit 301, and stores the coded data in the frame memory 103 in a unit of a predetermined number of pixels (¶38). In light of the teaching of Takeda, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Takeda’s configuration in Ueki’s system because an artisan of ordinarily skill would recognize that this would result in decreased bandwidth requirements and reduction of required bits.

Regarding claim 15, Ueki et al. in view of Yoshida discloses all of the aforementioned limitations of claim 14. The combination fails to explicitly disclose wherein the compression ratio adjusting unit adjusts the compression ratio so that the compression ratio becomes within a predetermined range.
 	In the same field of endeavor, Takeda teaches that based on data sizes before and after compression when the second image coding unit 102 performs lossless compression of the reference image, as described above, the compression ratio acquisition unit 105 calculates a compression ratio for each frame (fig. 5; ¶24; 56-58). In light of the teaching of Takeda, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Takeda’s configuration in Ueki’s system because an artisan of ordinarily skill would recognize that this would result in decreased bandwidth requirements and reduction of required bits.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/           Primary Examiner, Art Unit 2698